DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 2 – 14, 17, 18 and 20 – 26 are allowable. Claims 2, 3, 7, 9 & 10 were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 11/18/2020, are hereby withdrawn and Claims 2, 3, 7, 9 & 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim status:
Claims 1 – 14, 18, 20 - 26 are allowed. 
Claims 2, 3, 7, 9 & 10 have been rejoined.
Claims 15, 16 and 19 have been canceled.

Allowable Subject Matter

Claims 2, 3 & 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims. Specifically, the prior art does not teach the combination of limitations wherein "after mechanical removal of the support structure from the metallic component, at least one further thermal pulse is applied to the separated metallic component.”
The closest prior art is as cited above (‘Rogers & ‘Engel).  ‘Rogers, Para 0036 teaches thermal deburring, Para 0035 teaches removing by force,  However, does not teach the removal of structure by thermal means after using a mechanical method.  
'Engel, Para 0010 teaches mechanical cutting, Para 0051 teaches heating, However, does not teach the removal of structure by thermal means after using a mechanical method.  
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above. 
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 4 – 6, 8, 11 – 14, 17, 18 and 21 - 26, are also allowed because they are dependent on claim 20.  Claims 7, 9, and 10 are also allowed because they are dependent on claim 3.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
04/13/2021